Undercofler, Justice.
The appellant brought this action of habeas corpus contending that his parole was revoked without a hearing. The trial judge found that the appellant had a parole hearing before the State Pardon and Parole Board and remanded him to the custody of the respondent. Held:
The record supports the finding of the trial judge.

Judgment affirmed.


All the Justices concur.

Donald Reeves Phillips, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion O. Gordon, William R. Childers, Jr., Assistant Attorneys General, for appellee.